    Case 0:21-cv-61556-WPD Document 1-1 Entered on FLSD Docket 07/29/2021 Page 1 of 9
Filing # 130027929 E-Filed 07/02/2021' 07:24:47 PM



               IleT THE COUNTY COURT OF THE SEVENTEENTH .TUDICIAL CIRCUIT
                           IN AND FOR BROWARD COUNTY, FLORIDA

         PERRY DAVIS,

                Plaintiff,
                                                                                             Case No.
         V.
                                                                                             JURY TRIAL DEMANDED
         JEFFERSON CAPITAL, LLC,
                                                                                             INJUNCTIVE RELIEF SOUGHT
                Defendant.
                                                                          /

                                                            COMPLAINT

                Plaintiff Perry Davis ("Plaintiff') sues Defendant Jefferson Capital, LLC ("Defendant")

         for violations the Florida Consumer Collection Practices Act ("FCCPA") and the Fair Debt

         Collection Practices Act ("FDCPA")

                                                 JURISDICTION AND VENUE

                1.        This Court has subject matter jurisdiction over Plaintiff and Defendant

         (collectively, the "Parties"), because the cause of action arises within the jurisdiction of this Court

         and, thus, venue and jurisdiction are proper.

                2.        This Court has personal jurisdiction over Defendant because Defendant is

         operating, present, and/or doing business within this jurisdiction and because the complained of

         conduct of Defendant occurred within Broward County, Florida.

                3.         The amount in controversy is greater than $8,000, but does not exceed $15,000,

         exclusive of costs, interest, and attorneys' fees, and is otherwise within this Court's jurisdiction.

                4.         Venue of this action is proper in this Court because, pursuant to Fla. Stat. § 47.011,

         et seq., the cause of action alleged below arose in Broward County Florida.




                                                                                                                           PAGE 1 1 of 7
                                             LAw OFFICES OF dIBRAEL S. HINDI, PLLC
                     110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                             m,F W.IlhrftOLL.i:itic.v; m.:
Case 0:21-cv-61556-WPD Document 1-1 Entered on FLSD Docket 07/29/2021 Page 2 of 9




                                                           PARTIES

           5.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

    County, Florida.

           6.         Defendant is a Florida Limited Liability Company, with its principal place of

    business located in West Palm Beach FL 33401.

                                             DEMAND FOR JURY TRL4L

           7.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                              FACTUAL ALLEGATIONS

           8.         On a date better known by Defendant, Defendant began attempting to collect a debt

    (the "Consumer Debt") from Plaintiff.

           9.         The Consumer Debt is an obligation allegedly had by Plaintiff to pay money arising

    from a transaction between the creditor of the Consumer Debt, Verizon Wireless, and Plaintiff

    involving the provision of telecommunication services to Plaintiff personally. (the "Subject

    Service")

           10.        The Subject Service was primarily for personal, family, or. household purposes.

           11.        Defendant is a business entity engagecf in tlle business of soliciting consuiner debts

    for collection.

           12.        Defendant is a business entity enC7aC7ecl in the business of~col lecting consumer debts.

           13.        Defendant rcgularly collects or attempts to collect, directly or incfirectly, clebts

    owed or due or asserted to be owed or due another.

            14.        Defendant is registered with the Florida Oftice of 1=inancial Regulation as a

    "Consc3mer Collection Agency."

            15.        Defendant'-s "Consllmer Collection Agency" license number is CCA9901497.

                                                                                                                    PAGE 12 of 7
                                        LAw OFFICES OF dIBRAEL S. FIINDI, PLLC
                110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
Case 0:21-cv-61556-WPD Document 1-1 Entered on FLSD Docket 07/29/2021 Page 3 of 9




           16.       Defendant mainta.ins all the records specified in Rule 69V-180.080, Florida

    Administrative Code.

           17.       The records specified by Rule 69V-180.080, Florida Administrative Code, of which

    Defendant does maintain, are current to within one week of the current date.

           18.       Defendant is a"debt collector'' witliin the meaning of 1.5 U.S.C. § 1692a(6).

           19.       Defendant is a"person" within the meaning of Fla. Stat. § 559.72.

           20.       On a date better known by Defendant, Defendant transmitted Plaintiff s personal

    information to a third-party (the "Third-Party")

           21.       'I'he personal information Defendant transmitted to the Third-Party included, but

    was not limitecl to: [1] Plailrtiff s name; [21 Plaintiff s address; [3j the existence of the Consumer

    Debt; [4] the amount of the consulner debt; [5] the creditor of the Consunier Debt; [6] that Plaintiff

    was the alleged debtor of'the Consumer Debt; [7] information regarding tlie Subject Service; and

    [8] that Plaintiff did not pay the Consumer Debt andior defaulted on the Consumer Debt

    (collectivelv, the `°Transrnitted liiformation")

           22.       T'he Thircl-Party. of whom Defendant transmitted Plaintiff s personal information

    to, complied Plaintiff s personal information and preparecl a letter that 4vas to be sent to Plaintiff

    in an attempt to collect the Consumer Debt.

           23.       The Transmitted Information affected Plaintiff s reputation. For example, the .

    transmission of such information affected Plaintiff s reputation regarding the repayment of debts,

    Plaintiff s reputation of truthfulness, Plaintiff s reputation of solvency, and Plaintiff's reputation

    regarding trustworthiness.

            24.      Defendant' s transmission of Plaintiff s personal information to the Tllird-Party was

    a communication in connection with the collect of the Consumer Debt.

                                                                                                                   PAGE 13 of 7
                                       LAw OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                         ~ctivvv.dihraell.::~ti..co m
Case 0:21-cv-61556-WPD Document 1-1 Entered on FLSD Docket 07/29/2021 Page 4 of 9




           25.        In addition to transmitting Plaintiff s personal infoi7nation to the Third-Party,

    Defendant also transmitted Plaintiff s personal information to othei• third-party entities in

    connection witll the collection of the Consumer Debt. Defendant transmitted such information to

    these other third-party entities by, includinS but not limited to: [1.1 utilizing "skip trace" services;

    [2] utilizing bankruptcy. SCRA, probate, and other `'scrubbin~' services: and [3~ utilizing

    independent tllird-party contractors to attempt to collect the C.onsumer debt from Plaintiff.

           26.        On a date better known by Defendant, Dcfendant sent the letter prepared and/or

    complied by the Third-Party to Plaintiff, of which was internally dated February 24, 2021, (the

    "Collection Letter") in an attempt to collect the Consumer Debt.

            27.        Attached as Exhibit "A" is a copy of Collection Letter.

            28.        Defendant's transmission of Plaintiff s personal information to the Third-Party is

    an explicit violation of § 1692c(b) of the FDCPA. See Hunstein v. Preferred Collection &

    Servs., No. 19-14434, 2021 U.S. App. LEXIS 11648 (l lth Cir. Apr. 21, 2021) (a complete copy

    of the Hunstein opinion is attached as Exhibit "B")

            29:        The Collection Letter contains a bar code and/or Quick Response ("QR") code, of

    which are indicative of Defendant's use of the Third-Party to prepare, print, package, compile,

    and/or otherwise send the Collection Letter.

            30.        For Defendant to maintain a valid consumer collection agency license with the

    Florida Department of State (so to otherwise lawfully collect, or attempt to collect, consumer debts

    ftom Florida consumers) Defendant knew it was required to tailor its (Defendant-DC's) debt

    collector methods to be in compliance with both the FDCPA and FCCPA.

            31.        Defendant knew that the Transmitted Information constituted an unlawful

    transmission of Plaintiff s personal information in violation of § 1692c(b) of the FDCPA.

                                                                                                                     PAGE 14 of 7
                                         LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                 110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                             4ru°.J ihr;i.c=iLatw.coiu
Case 0:21-cv-61556-WPD Document 1-1 Entered on FLSD Docket 07/29/2021 Page 5 of 9




           32.        The Third-Party did not have any legitimate need for the Transmitted Information,

    as the Transmitted Information constituted an unlawful transmission of Plaintiff s personal

    information in violation of § 1692c(b) of the FDCPA.

                                                             COUNT 1
                                        VIOLATION OF 15 U.S.C. ~ 1692c(b)

           33.        Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.

           34.        Pursuant to § 1692c(b) of the FDCPA, "a debt collector may not communicate, in

    connection with the collection of any debt, with any person other than the consumer, his attorney,

    a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the

    creditor, or the attorney of the debt collector:" 15 U.S.C. 1692c(b) (emphasis added).

           35.        As set forth above, Defendant's transmission of Plaintiff s personal information to

    the Third-Party violates § 1692c(b) of the FDCPA. See Hunstein, No. 19-14434, 2021 U.S. App.

    LEXIS 11648 ("[w]e hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in fact

    under Article III and (2) that the debt collector's transmittal of the consumer's personal infonnation

    to its dunning vendor constituted a communication ` in connection with the collection of any debt'

    within the meaning of § 1692c(b):') Accordingly, Defendant violated § 1692c(b) of the FDCPA

    when it transmitted Plaintiff s personal information to the Third-Party.

           36.         WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

    against Defendant, awarding Plaintiff the following relief:

                       (a)       Statutory and actual damages as provided by 15 U.S.C. § 1692k;

                       (b)       Costs and reasonable attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                       (c)       Any other relief that this Court deems appropriate under the circumstances.
                                                              COUNT 2
                                      VIOLATION OF FLA. STAT. § 559.72(5)

            37.        Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.
                                                                                                                     PAGE 15 of 7
                                         LAw OFFICES OF JIBRAEL S. HINDI, PLLC
                 110 SE 6th StreSt, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540   -
                                                                 1hPRC.U-f•.YW.G: ii.
Case 0:21-cv-61556-WPD Document 1-1 Entered on FLSD Docket 07/29/2021 Page 6 of 9




           ,38.        Pursuant to §.559.72(5) of the FCCPA, in collecting consumer debts, no person

    shall: "[d]isclose to a person other than the debtor or her or his family information affecting the

    debtor's reputation, whether or not for credit worthiness, with knowledge or reason to know that

    the other person does not have a legitimate business need for the information or that the

    information is false." Fla Stat. § 559.72(5) (emphasis added).

           39.         As set forth above, Defendant unlawfully transmitted Plaintiff s personal

    information, by and through the Transinitted Information, to the Third-Party, whereby said

    transmitted information affective Plaintiff s reputation because the Third-Party did not have any

    legitimate need for unlawfully transmitted personal information of Plaintiff.

           40.          WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

    against Defendant, awarding Plaintiff the following relief:

                        (a)       Statutory and actual damages pursuant to Fla. Stat. §559.77(2);

                        (b)       An injunction prohibiting Defendant from engaging in further collection
                                  activities directed at Plaintiff that are in violation of the FCCPA;

                        (c)       Costs and reasonable attorneys' fees pursuant to Fla. Stat. §559.77(2); and

                        (d)       Any other relief that this Court deems appropriate under the circumstances.

                              [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                                                                                      PAGE 16   of 7
                                          LAw OFFICES OF JIBRAEL S. HINDI, PLLC
                  110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                            ..ww.d           qLal
Case 0:21-cv-61556-WPD Document 1-1 Entered on FLSD Docket 07/29/2021 Page 7 of 9




          DATED: July 2, 2021
                                                                Respectfully Submitted,

                                                                 /s/ Jibrael S. Hindi
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail: jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail: tom@jibraellaw.com
                                                                THE LAW OFFICES OF JIBRAEL S. HINDI
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 3330J
                                                                Phone:         954-907-1136
                                                                Fax:           855-529-9540




                                                                                                                 PAGE 1 7 of 7
                                    LAw OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor I Ft. I.auderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                        ty,;; tir. Jihr:ir.:.11~'nv.cK~~.x
Case 0:21-cv-61556-WPD Document 1-1 Entered on FLSD Docket 07/29/2021 Page 8 of 9




                        EXHIBIT "A"
            Case 0:21-cv-61556-WPD Document 1-1 Entered on FLSD Docket 07/29/2021 Page 9 of 9
                 Return Mail Only
                PO f30X 1120
                 CHARLOTTE, NC: 2R201-t 120




~
                 February 24, 2021
                                                                                                                                      t ttrerSpIkon
                                                                                                                                           }


                                                                                                                                                   C;AF'fTAL
                                                                                           it
                 II'I"'illet1                                            '1"1'iI'1I1'll1'11
                 I'L:RRY DAVIS
                 5935 DEL LAGO C'IR
                 AP'I' 307
                 SUNIZISE HL 33313—G301

                                                                                                     ?,

            .     -     _      '                                                                                    ^'.~'~,~Ptro
                                                                                                            ?":T~,";~..                                         ~~ .   ,~~„r   :T:` .
    _- ,-                             .~,s~'" ••            ~r',~4:~xyma:~~ iN,%i~'~i'y~;
                                                                                    .       -.                          X,.                    -
                                                .t,~~   :




      Current Creditor: JEFhERSON C'AI'I'I'AL SYS"1'LMS LI_C
      Accottnt #: 052507365500001
      JCS Reference #: 3481245887
      Debt Deseription: VER(ZON WIRGLESS
      Amount oftlie Debt: $1,502.27

      Dear Perry Davis:
                                                                                                                                                 It'
      Jefterson Capitttl understands that tiomelintes life gets h<n'd, and when that hahpens, tx;ople have,to mnke ditiicult tinrtncial choices.
      yotu are in a similar situation, we would lil<e to provicle you with uflers that tnay help.

      [Jelow are sonie tlexible offers that will allow you to resolve your account. You can decide whieh plan works for you right now.

                                                                                                 Optiou #1                   Option #2              Option #3

                              Monthly I'a,yment Amount .                                          $751.13                     $ 137.70               $125:18

                                   Number ot' Yaymcnt(s)                                             1                              G_                 12

                            Approximate Yercentftge Satved                                         50'%,                           45°/0               0°i4,


       These offers expire on Mareh 15, 2021. We are nol obligated to renew lhese offers, liowever, it'you would like additional time to
       respond to these options, please contact us.

       Thiti intin-mation is iwt legal actvice. The law limits how long you can be sued on a debt. F3ecuuse ufthe ztge ol'your debt, we (Jeftbt~on C'apital
                                                                                                                                                 a           aguinst
       Systems, LLC) c,annot sue yau for it. hi many cux:umstances, you can renew the debt and start the time period tbr the tiling of lawsuit the eftect
                                                                 cetlain payment on the debt or making a writlen promise to pay. You   should  determine
       you ifyou take specilie actions such as maklnl;
                                                                                                                                                 t-eliorting agencies
       of <ury actions you ttd:e with re;spect to this debt. If yuu do not ptry the debt, we tnay repoit or cotttinue to report it to the credit
       iLti utllklyd IUI' aS long av the l ilw OernUtti thls 1'eportlng.

                                                                                                                                       a prograrn thttt
        If none of these options worl< for you, there is still room to custuniize ttti needed. Our staff is trained to assist you wilh
       suits yotu• needs.

        llow to contact us
                 o Visit our web site at www.MyJCA]'.com
                 a By Photie: 844-890-9215 (Enblish and I?shaunol)
                 o Hoin•s of Operation: Mon-Thurs 8 AM - 6 PM, Gri 8 AM - 4 PM CenU•a11'ime
                      Send correspondence to: 16 McLeland Road, Saint C'loud, MN 56303
                  > Mail payments to: t'O [3ox 772813, C'hicago, IL 60677-2813 ,

        Sincerely,
        Jeffersoii C'apital Systems, LLC
